Citation Nr: 1724263	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 60 percent for residuals of prostate cancer status post prostatectomy. 

3.  Entitlement to a rating in excess of 20 percent for lumbar strain.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a rating in excess of 40 percent for a right thigh gunshot injury.

6.  Entitlement to special monthly compensation (SMC) under the provisions of 
38 U.S.C. §1114 (k) for loss of use of the Veteran's right foot/leg.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to October 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from the rating decisions dated in September 2011 and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues on appeal were previously remanded by the Board in April 2015.

FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the Veteran's PTSD disability more nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, impairment memory, and disturbances of motivation and mood.

2.  The Veteran is in receipt of the maximum schedular rating for voiding dysfunction associated with his prostate cancer residuals, and there is no associated renal dysfunction.

3.  The Veteran's lumbar spine disability has not more nearly met or approximated forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; he does not have intervertebral disc syndrome (IVDS).

4.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent disability rating, which the maximum is rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.

5.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5314 and there is no evidence his shrapnel wound of the right thigh involves Muscle Group XVII.

6.  The evidence does not show loss of use of the right lower extremity at any level or disability akin to amputation of right lower extremity or such that no effective function remains except that which would be equally well-served by amputation with the use of a prosthetic device. 

7.  The evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a teacher and his college education, due to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an increased rating in excess of 60 percent for service-connected residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for a rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

4.  The criteria for a disability rating in excess of 10 percent for bilateral tinnitus have not been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.21, 4.87, Diagnostic Code 6260 (2016).

5.  The criteria for a rating in excess of 40 percent for a gunshot wound of the right thigh resulting in muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5314 (2016).

6.  The criteria for SMC under the provisions of 38 U.S.C. §1114 (k) for loss of use of the Veteran's right foot/leg have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350 (2016).

7.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

VA's duty to notify was satisfied by a letters dated in November 2010 and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Further, the Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the findings obtained in this case are adequate.  The examiners discussed the Veteran's symptoms, performed evaluations, considered the effects of the Veteran's disabilities on his daily activities, and discussed the appropriate rating criteria. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Regulations-Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

Rating Analysis for PTSD

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the entire initial rating period on appeal.  A 30 percent rating is assigned when a mood disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss. 
38 C.F.R. § 4.130 (2016).

A 50 percent disability rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 11, 2014, the DSM-5 is applicable to this case.  

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).

The evidence includes a July 2014 VA PTSD examination.  During the evaluation, the Veteran reported that he had been married for 42 years and reported having two children.  He stated that he was close to his children and helped with the care of his grandchildren.  Current symptoms were noted to include anxiety and chronic sleep impairment.  The examiner noted that the Veteran had no suicidal or homicidal ideations.  He was not psychotic during the examination and had no history of acute inpatient psychiatric treatment.  It was specifically indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran was afforded another VA PTSD examination in August 2016.  The Veteran reported that he continued to reside with his spouse of over 40 years.  His adult son resided with them, and his daughter and 2 young grandchildren lived nearby.  He indicated that he related well with his family, although he was experiencing some difficulties in his marriage that he attributed to his symptoms of hypervigilance and his spouse's lack of understanding of his issues.  The Veteran mentioned engaging in activities such as doing limited chores around the house, driving, doing yard work, riding his bike, and walking his dog at
night.  He did report experiencing significant hypervigilance at night while walking his dog.  The Veteran denied being arrested, or engaging in any incidents of domestic violence or physical aggression.  Current symptoms were noted by the examiner to include depressed mood, anxiety, panic attacks more than once a week, and chronic sleep impairment.  The Veteran reported experiencing panic attacks that occurred twice a week for approximately 10 to 20 mins.  He reported difficulty concentrating evidenced by recently forgetting to get gas while at a convenience store.  He reported exhibiting significant behaviors of hypervigilance at night.  Nightmares were noted to occur twice a week.

Upon review of all evidence of record, both lay and medical, the Board finds that a higher rating of 50 percent for PTSD is warranted for the entire increased rating period on appeal.  The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, including ongoing sleep problems, nightmares, panic attacks, and difficulty concentrating, among other classic symptoms like moderate anxiety, hypervigilance, and depressed mood.  Accordingly, the Board finds that a 50 percent rating for the Veteran's PTSD disability is warranted for the rating period on appeal.

The Board next finds that the Veteran's PTSD disability has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating assigned herein for the rating period granted herein.  The Veteran does experience nightmares and sleep impairment, but these symptoms are specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent rating.  The Veteran's disturbances of motivation and mood (depression and anxiety) are specifically contemplated in the 50 percent rating criteria, as are his panic attacks.  Moreover, the Veteran has reported that he retired after 30 years as a school teacher.  He has remained married for over 40 year and has described a good relationship with his children and grandchildren.  He has also reported that he walks his dog, completes choirs around the house, swims, and rides his bike.  The weight of the evidence does not demonstrate deficiency in most areas for the rating period on appeal. 

Further, the weight of the evidence of record, including VA examination reports and treatment records, do not reflect impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships. 

For these reasons, the Board finds that a 50 percent rating, but no higher, for PTSD is warranted for the rating period on appeal. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating Analysis for Residuals of Prostate Cancer

Service connection for prostate cancer was initially granted in an August 2005 rating decision.  The RO assigned a 100 percent rating from March 29, 2005.  Thereafter, in an August 2008 rating decision, the RO decreased the Veteran's rating to 40 percent, effective December 1, 2008.  The Veteran filed a claim for increased rating on July 19, 2013.  In the September 20014 rating action on appeal, the RO increased the rating to 60 percent, effective July 19, 2013.  

Under Diagnostic Code 7528, active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b).

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding.  The Veteran's predominant residual of his prostate cancer is voiding dysfunction, as reflected by urinary leakage.  Thus, based on the competent evidence of record the board concludes that the Veteran's disability is properly rated under the rating criteria for voiding dysfunction. 

Voiding dysfunction is rated as either urine leakage, frequent, or obstructed voiding. 38 C.F.R. § 4.115a.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  This is the maximum rating permitted under urine leakage, frequent, or obstructed voiding.

An evaluation in excess of 60 percent is awarded only for renal dysfunction which caused persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The Veteran does not allege, and the evidence of record does not support a finding, that his residuals of prostate cancer included renal dysfunction.  

Specifically, July 2014 and August 2016 VA examiners noted that the Veteran did not have any renal dysfunction due to his prostate disability.  As such, an increased evaluation under 38 C.F.R. § 4.115a for renal dysfunction is not warranted.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 60 percent for residuals of prostate cancer for the period increased rating period on appeal.  Thus, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating Analysis for Lumbar Spine

The Veteran contends that his lumbar spine disability is more severe than what is contemplated by the currently assigned 20 percent disability rating.

The Veteran's lumbar spine disability has been appropriately rated under DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

The evidence includes a July 2014 VA spine examination.  The examiner diagnosed the Veteran with lumbosacral strain.  During the evaluation, the Veteran reported constant lower back pain, but no flare-ups.  Range of motion testing showed flexion limited to greater than 90 degrees, with pain starting at 90 degrees.  After repetitive use testing, there was no additional limitation of motion.  A sensory examination was normal and the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was also no ankylosis of the spine or IVDS.  

The Veteran was afforded another VA spine examination in August 2016.  During the evaluation, the Veteran reported that his back disability was "very painful" and he had difficulty walking for a prolonged period of time.  Range of motion testing showed flexion limited to 80 degrees with pain.  There was no evidence of pain on weight bearing.  After repetitive use testing, there was no additional limitation of motion.  No flare-ups were reported.  A sensory examination was normal and the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and the examiner indicated that the Veteran did not have IVDS.  The examiner further noted that there were no neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).

After a review of all evidence of record, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examinations of record reflect, at worst, forward flexion of the thoracolumbar spine to 80 degrees.  Following repetitive motion testing, flexion was not additionally limited.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine, a criteria assigned for a 40 percent disability rating. 

Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Board acknowledges that the most recent August 2016 VA examination report discussed above did not address passive range of motion.  However, the examiner specified that there was evidence of pain with active range of motion and range of motion studies of the lumbar spine were conducted in flexion, extension, lateral flexion, and lateral rotation.  Repetitive-use testing was also conducted.  Further, although all range of motion measurements were performed under active, weight-bearing motion, the Board finds that it is reasonable that any clinician-assisted passive, non-weight bearing motion would reveal greater range of motion.  This type of motion would be less beneficial to the Veteran's claim, and thus the absence of these clinician-assisted passive, non-weight bearing motion measurements are harmless errors.  For these reasons, the Board finds that the VA examination is in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In accordance with the above, the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less or any objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months for rating period on appeal.  During the VA examinations discussed above, the examiners specifically noted that the Veteran did not have IVDS.

Moreover, the Board considered whether a separate rating for neurological impairment is warranted.  However, the VA examinations discussed above both indicated that the Veteran had a normal sensory examination of the lower extremities and the examiners noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There is also no evidence of any associated neurologic impairment in the bowel or bladder.  As such, a separate rating for a neurological disability is not warranted.  

Accordingly, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability for the entire rating period on appeal is not warranted.  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating Analysis for Tinnitus

Throughout the entire initial rating period on appeal, the Veteran has been in receipt of a 10 percent disability rating for bilateral tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under Diagnostic Code 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2016); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

As the maximum schedular rating for tinnitus under Diagnostic Code 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for a disability rating in excess of 10 percent for bilateral tinnitus must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating Analysis Right Thigh Gunshot Injury and SMC

The Veteran is rated as 40 percent disabling for a gunshot wound of the right thigh resulting in an injury to Muscle Group XIV pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314, which provides the criteria for rating injuries to Muscle Group XIV, specifically the thigh muscles.  

The Board notes that a 40 percent rating is the maximum schedular rating which can be assigned under Diagnostic Code 5314 for severe injury to Muscle Group IV.  
38 C.F.R. § 4.73, Diagnostic Code 5314 (2016).  Therefore, a rating higher than 40 percent may not be assigned under that diagnostic code.

The Board has considered whether the Veteran's service-connected gunshot thigh injury may be rated under other diagnostic codes related to muscle injuries.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The remaining diagnostic code that provides for a rating higher than 40 percent is simply not applicable to the right thigh disability as the evidence does not show that the Veteran's injury involves Muscle Group XVII, extension of the hip.  See August 2016 VA examination report (examiner indicated that the Veteran's injury affected muscle group XIV).

In addition, the Board has considered whether the Veteran is entitled to SMC based on loss of use of his right foot.  SMC under 38 U.S.C. 1114 (k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350 (a).  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a) (2) (i).

In this case, the record does not show loss of use of the right lower extremity at any level or disability akin to amputation of right lower extremity or such that no effective function remains except that which would be equally well-served by amputation with the use of a prosthetic device.  38 C.F.R. § 3.350.  The August 2016 VA examiner specifically was asked whether the Veteran had functional impairment of the right extremity such that no effective function remained other than that which would be equally well serviced by amputation with prosthesis.  The examiner found in the negative.  Accordingly, the Board finds that entitlement to SMC under the provisions of 38 U.S.C. § 1114 (k) for loss of use of the Veteran's right foot/leg is not warranted.

The Board also considered whether the Veteran is entitled to separate ratings for any other manifestations associated with this disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The August 2016 VA examiner indicated that the Veteran had scars on his thigh; however, the scars were neither painful nor unstable and did not have a total area equal to or greater than 39 square cm.  A separate rating for thigh scars is therefore not warranted.

The Board also considered whether separate ratings may be warranted under other diagnostic codes applicable to the thigh.  However, the Veteran has already been assigned a 10 percent rating for a knee disability.  Moreover, the Board notes that any limitations in flexion and extension in the hip joint are manifestations already considered to support a finding of severe impairment, and are contemplated by the criteria of Diagnostic Code 5314.  Thus, the assignment of a separate rating for limitation of motion of the right thigh would violate the rule against pyramiding by compensating the Veteran for identical manifestations under different diagnoses.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2016).

For these reasons, the Board finds that a rating in excess of 40 percent for a gunshot wound of the right thigh resulting in an injury to Muscle Group XIV is not warranted.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU Claim

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16 (a). 

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment. Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

In the present case, the Veteran is service connected for the following disabilities: 
(1) residuals of prostate cancer, rated as 60 percent disabling; (2) PTSD, rated as 50 percent disabling; (3) residuals of a right thigh gunshot injury, rated as 40 percent disabling; (4) lumbar strain, rated as 20 percent disabling; (5) tinnitus, rated as 10 percent disabling; and (6) right knee arthritis, rated as 10 percent disabling.  The Veteran's service-connected erectile dysfunction and hearing loss are rated as noncompensable.  The Veteran's combined disability rating of 90 percent meets the schedular rating percentage standards for a TDIU under 38 C.F.R. § 4.16 (a).

Moreover, upon review of the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a teacher and his college education, due to his service-connected disabilities.

In this regard, a review of the evidence of record reflects that the Veteran last worked in January 2000 as a school teacher.  See VA Form 21-8940 dated in March 2014.  He indicated that he completed a college education.  He also noted that he was unable to work due to his PTSD, arthritis, and tinnitus disabilities.  

During a November 2009 VA PTSD examination, it was noted that the Veteran retired in 2000 as a teacher due to medical problems, including prostate cancer.  Further, the examiner indicated that the Veteran's PTSD resulted in "decreased performance as a teacher."    

During a July 2014 VA PTSD examination, the Veteran reported that he retired in 2000 after 30 years as a teacher.  He stated that he retired because "I started getting sick.  My nerves."  

On a July 2014 VA spine examination report, the examiner indicated that the Veteran's lumbar spine disability did not impact his ability to work.  
During an August 2016 VA spine examination, the Veteran was not currently employed and it was noted that he had retired as a school teacher.  The Veteran reported having worked part-time from 2000-2005.  The examiner also noted that the Veteran's spine disability did not impact his ability to work. 

The July 2014 and August 2016 VA examiners (for prostate cancer), indicated that the Veteran's prostate disability did not impact his ability to work.  During the August 2016 examination, it was noted that the Veteran was wearing a pad and that the pad was dry and clean. 

A July 2014 VA hearing loss and tinnitus examination shows that these disabilities do impact the Veteran's ability to work.  Specifically, the Veteran reported difficulty hearing high-pitched sounds and had difficulty understanding speech because of his tinnitus.

The Board acknowledges individual VA medical opinions suggesting that a number of his service connected disabilities do not impact his ability to work and that his PTSD does not result in occupational and social impairment with deficiencies in most areas, including work.  However, when looking at the Veteran's service-connected disabilities together in light of his work history (as a school teacher), the Board finds the Veteran's contentions regarding the combined impact of his service-connected disabilities competent, persuasive, and consistent with the evidence of record.  In this regard, the Veteran's hearing loss and tinnitus have been shown to impact the Veteran's ability to work, which would specifically affect the Veteran's teaching ability or communication skills with the public.  Further, the Veteran's residuals associated with his prostate cancer require him to wear absorbent materials, which must be changed more than four times per day.  Moreover, in the August 2016 VA spine examination, the Veteran reported that his back disability was "very painful" and he had difficulty walking for a prolonged period of time.  The Board finds that the evidence suggests that the Veteran's prostate cancer and lumbar spine disabilities would greatly restrict his ability to perform most occupational tasks.  

For these reasons, the Board concludes that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a teacher and his college education, due to his service-connected disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

A rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 60 percent for residuals of prostate cancer status-post radical prostatectomy is denied.

A rating in excess of 20 percent for lumbar strain is denied.

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 40 percent for a right thigh gunshot injury is denied.

SMC under the provisions of 38 U.S.C. §1114 (k) for loss of use of the Veteran's right foot/leg is denied.

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  



_____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


